Title: To John Adams from Timothy Pickering, 21 June 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State June 21. 1797.

I have the honor to lay before you a report respecting the depredations committed on the commerce of the United States since the 1st of October 1796, as far conformable to the Resolve of the House of Representatives of the 10th instant as the materials in my possession would admit. The number of captures will give a tolerably correct idea of the extent of our losses, and the documents will show the nature of the depredations, and the causes or pretences for which they have been committed.
I am with the greatest respect / Sir, your most obt. servant,

Timothy Pickering,Secretary of State.